There is no aspect in which the appellants, in the present state of the pleadings and proofs, are entitled to any relief against the respondents.
The prayer of the bill is that the appellants be decreed entitled to fifty shares of the capital stock of the National Bank, and that the fifty shares of stock standing on the books of the bank in their names at the time of the filing of the bill may be decreed to belong to them; or in case the Bank of America should be decreed to be entitled to said fifty shares, that then the said National Bank be decreed to deliver to each of the complainants twenty-five shares of their capital stock, or to pay them the value thereof.
There has been a decree in the suit brought by the Bank of America against these appellants and others, which adjudges the plaintiffs in that suit entitled to the last mentioned fifty shares of stock, together with the dividends which had accrued thereon after the same had been transferred to the appellants, *Page 280 
and requiring the said appellants to assign and transfer the same to the plaintiff therein, the Bank of America.
On what ground then can the appellants ask to have the National Bank either furnish them with an equal number of shares of stock or pay them the value thereof? They were the owners of fifty shares of stock in that bank, which they allege was sold and transferred in their names, by their brother Andrew Pollock, upon a forged power of attorney. Admitting this was the case, they are still the owners of those fifty shares, and are entitled to receive the dividends payable thereon unless they have in some way ratified the sale, which they deny. They could not be deprived of them without their consent or by due process of law. If the National Bank has refused or shall refuse to pay over to the appellants any dividends that may have accrued upon it, I see no difficulty in their sustaining an action at law as for money had and received by the bank to their use. If it is important for the appellants to have the stock stand in their names upon the books of the bank, and it becomes necessary to invoke the equitable power of the court to effect that object, either by having the transfers or assignments fraudulently made of the same in their names by Andrew Pollock declared void, or by compelling a reassignment thereof to them by their claiming to hold the stock, and have the same registered by the bank in their name, or in any other way to be reinstated the apparent as well as the real owners of such stock, the persons to whom the same was assigned or who claim title thereto through such fraudulent assignments or transfers are, of all others, most interested, and have the best right to be heard before the court can make any order or give any judgment in the premises. Without having those persons before them as parties, it would be manifestly improper to give any judgment in the premises, which would afford the appellants any relief. Indeed it could not be done without at the same time seriously affecting the purchasers of the stock in question.
It does not appear that the respondents have done any act of which the appellants have a right to complain. The wrong, if any, which has been done was committed by Andrew Pollock *Page 281 
in transferring the stock without authority; and in this the purchasers from him, as the appellants' agent or attorney, must of course be the greatest sufferers; for they have bought without acquiring title to that which they purchased, and have consequently lost whatever they paid for it. But the bank, I repeat, has done nothing worthy of blame. It could have no legal interest in the question as to who were the owners of the stock in question. Upon a transfer of any of its stock, it was its duty to register it in the name of the transferee; and it would be a monstrous doctrine to hold it responsible in any event for the genuineness or validity of such transfer, where good faith has been observed by its managing officers.
The bill is not adapted to the relief which the appellants are entitled to, if any, either in its frame, prayer or parties defendants; and there is, as it seems to me, an entire absence of equity as against the respondents.
For these reasons, as well as those assigned by the supreme court, the judgment should be affirmed.
Decree reversing the decree of the supreme court and granting the prayer of the bill.